— Appeal from a judg*1151ment of the County Court of Chemung County (Buckley, J.), rendered February 26, 2001, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was serving lifetime probation following his 1999 conviction of attempted criminal sale of a controlled substance in the third degree when he was charged with violating various terms of his probation due to his multiple arrests, unsuccessful attempts to complete a drug treatment program and his failure to notify his probation officer of his employment status. Pursuant to a plea agreement, defendant pleaded guilty to violating the terms of his probation and was sentenced as a second felony offender to a prison term of 4 to 8 years. We are unpersuaded by defendant’s contention that the sentence imposed was harsh and excessive. Given defendant’s criminal history, we find no extraordinary circumstances warranting a reduction of the agreed-upon sentence (see People v Pidcoe, 294 AD2d 715 [2002]; People v Simmons, 279 AD2d 892 [2001], lv denied 96 NY2d 834 [2001]).
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.